EXHIBIT 10.16        EXECUTION COPY





RED ROBIN GOURMET BURGERS, INC.

DEFERRED COMPENSATION PLAN

As Amended and Restated on December 15, 2015




ARTICLE 1 -- DEFINITIONS1
1.1Definitions    1
ARTICLE 2 -- ELIGIBILITY AND PARTICIPATION5
2.1Eligibility    5
2.2Participation    5
ARTICLE 3 -- DEFERRAL ELECTIONS AND COMPANY CONTRIBUTIONS5
3.1Elections to Defer Salary and/or Bonus    5
3.2Company Contribution Amounts    7
3.3Investment Elections    7
ARTICLE 4 -- ACCOUNTS7
4.1Deferral Account    7
4.2Company Contribution Account    8
ARTICLE 5 -- VESTING8
ARTICLE 6 -- DISTRIBUTIONS8
6.1Distribution Pursuant to Termination Distribution Schedule    8
6.2Distribution Pursuant to In-Service Distribution Schedule    9
6.3Distribution Pursuant to an Integrated Distribution Schedule    9
6.4Permitted Modifications    10
6.5Distributions Upon an Unforeseeable Emergency    10
6.6Death    11
6.7Inability to Locate Participant    11
ARTICLE 7 -- ADMINISTRATION11
7.1Committee    11
7.2Committee Action    11
7.3Powers and Duties of the Committee    12
7.4Construction and Interpretation    12
7.5Compensation, Expenses and Indemnity    12
7.6Disputes    13
ARTICLE 8 --MISCELLANEOUS14
8.1Unsecured General Creditor    14
8.2Insurance Contracts or Policies    14
8.3No Guarantee of Benefits    14
8.4Restriction Against Assignment    14
8.5Withholding    15
8.6Notice of Address    15
8.7Notices    15
8.8Amendment, Modification, Suspension or Termination    15
8.9Governing Law    15
8.10Receipt or Release    15
8.11Payments on Behalf of Persons Under Incapacity    16
8.12Limitation of Rights and Employment Relationship    16
8.13Headings    16




RED ROBIN GOURMET BURGERS, INC.
DEFERRED COMPENSATION PLAN
INTRODUCTION
Red Robin Gourmet Burgers, Inc. (“Red Robin”) currently maintains an unfunded
deferred compensation plan known as the Red Robin Gourmet Burgers, Inc, Deferred
Compensation Plan, effective January 1, 2003 (the “Plan”). The Plan is intended
to provide a select group of management or ‘highly-compensated employees of Red
Robin and its designated affiliates the opportunity to save for retirement
through deferrals of salary and bonuses. The intention of Red Robin is that the
Plan be at all times maintained on an unfunded basis for federal income tax
purposes, administered as a “top hat” plan exempt from the substantive
requirements of the Employee Retirement Income Security Act of 1974, as amended,
and operated in accordance with the requirements of section 409A of the Internal
Revenue Code (the “Code”).
The provisions of the Plan as amended and restated herein shall be effective as
of December 15, 2015 and will apply to benefits accrued on and after January 1,
2005. This amended and restated Plan document shall replace the most recent
amendment and restatement of the Plan, which was effective January 1, 2009, and
the First Amendment thereto. During the 2005 - 2008 period, the Plan was
administered in accordance with IRS guidance under Code section 409A. The Plan
as amended and restated is intended to reflect the requirements of Code section
409A and the regulations thereunder, and, in all respects, shall be administered
and construed in accordance with such requirements.
The provisions of the Plan as of October 3, 2004 (the “2003 Plan Document”) will
continue to apply to benefits accrued prior to 2005. Set forth in Appendix A for
reference only is a copy of the 2003 Plan Document. No provision of the Plan as
amended and restated, nor any future amendment to the Plan, shall amend any
provision of the 2003 Plan Document in Appendix A unless otherwise indicated.
NOW, THEREFORE, Red Robin hereby amends and restates the Plan as follows:
ARTICLE 1 -- DEFINITIONS
1.1    Definitions.
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
(a)    “Account” or “Accounts” shall include the following:
(1)    “Company Contribution Account” shall include any Company Contribution
Amounts credited pursuant to Section 3.2 and any earnings thereon.
(2)    “Deferral Account” shall include any Salary or Bonus deferred pursuant to
Section 3.1 and any earnings thereon.
(b)    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. If there is no Beneficiary
designation in effect, or if there is no surviving designated Beneficiary, then
the Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, then the duly appointed and currently acting personal
representative of the Participant’s estate shall be the Beneficiary. In any case
where there is no such personal representative of the Participant’s estate duly
appointed and acting in that capacity within ninety (90) days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed one hundred and eighty (180) days after the Participant’s death),
then the Beneficiary or Beneficiaries shall be the person or persons who can
verify by affidavit or court order to the satisfaction of the Committee that
such person or persons are legally entitled to receive the benefits specified
hereunder. In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead shall be paid: (1) to that person’s
living parent(s) to act as custodian, (2) if that person’s parents are then
divorced, and one parent is the sole custodial parent, to such custodial parent,
or (3) if no parent of that person is then living, to a custodian selected by
the Committee to hold the funds for the minor under the Uniform Transfers or
Gifts to Minors Act in effect in the jurisdiction in which the minor resides. If
no parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of
the estate for the minor is duly appointed and currently acting within sixty
(60) days after the date the amount becomes payable, payment shall be deposited
with the court having jurisdiction over the estate of the minor. Payment by the
Company pursuant to any unrevoked Beneficiary designation, or to the
Participant’s estate if no such designation exists, of all benefits credited
hereunder shall terminate any and all liability of the Company with respect to
any claims.
(c)    “Board” shall mean the Board of Directors of the Red Robin.
(d)    “Bonus” shall mean any compensation which qualifies as performance-based
compensation under Code section 409A. A Participant’s Bonus for purposes of the
Plan shall be determined without regard to any reductions (1) for any salary
deferral contributions to a plan qualified under Code section 125 or Code
section 401(k) or (2) pursuant to any deferral election in accordance with
Article III of the Plan.
(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    “Code section 409A” shall include Code section 409A and the regulations
and guidance from the Internal Revenue Service and Treasury Department issued
thereunder.
(g)    “Committee” shall mean the Committee appointed by the Board to administer
the Plan in accordance with Article VII; provided that, if the Board has not
appointed a committee in accordance with Article VII, the Committee shall be the
Compensation Committee of the Board.
(h)    “Company” shall mean, collectively, (1) Red Robin and Red Robin
International, Inc., and their successors or assigns, and (2) any corporation,
partnership, limited liability company or other entity which is part of the same
controlled group as Red Robin under Code sections 414(b) or 414(c); provided
that in applying Code section 1563(a)(1) (a)(3) for purposes of determining a
controlled group of corporations under Code section 414(b) and in applying
Treasury Regulation section 1.414(c)-2 for purposes of determining whether
trades or businesses are under common control under Code section 414(c), the
phrase “at least 50 percent” is used instead of “at least 80 percent.”
(i)    “Company Contribution Amount” shall mean an amount awarded by the
Committee pursuant to Section 3.2 hereof.
(j)    “Deferral Election Form” shall mean a form (whether written or
electronic) pursuant to which an Eligible Employee may elect to defer Salary or
Bonus.
(k)    “Eligible Employee” shall include only those employees who are among a
select group of management and/or highly compensated employees of the Company
and who are either “highly compensated employees” as defined in Code section
414(q) or who the Committee reasonably expects to meet the definition of a
“highly compensated employee” in a future year based on the employee’s annual
rate of compensation.
(l)    “Initial Election Period” for an Eligible Employee shall mean the period
ending 30 days after the date established by the Committee as the first date
upon which an Eligible Employee may participate in the Plan, Such Initial
Eligibility Period may not commence any earlier then the date the employee is
notified, in writing, by the Committee or its designee of his or her eligibility
to participate and of the material terms of participation.
(m)    “In-Service Distribution Schedule” shall mean the distribution schedule
elected by a Participant as part of a Deferral Election Form submitted prior to
December 15, 2015, which shall govern any in-service distributions in accordance
with Section 6.2.
(n)    “Integrated Distribution Schedule” shall mean the distribution schedule
elected by a Participant as part of a Deferral Election Form submitted on and
after December 15, 2015, which shall govern all distributions in accordance with
Section 6.3.
(o)    “Investment Fund” shall mean an investment fund selected by the Committee
pursuant to Section 3.3(b) hereof.
(p)    “Participant” shall mean any Eligible Employee who becomes a Participant
in accordance with Section 2.2 hereof.
(q)    “Payment Date” shall mean:
(1)    With respect to amounts deferred pursuant to Deferral Election forms
submitted prior to November 1, 2013: (1) with respect to distributions pursuant
to an In-Service Distribution Schedule for a Plan Year, the last regularly
scheduled pay day during February of the calendar year elected by the
Participant, and (2) with respect to distributions pursuant to a Termination
Distribution Schedule, the later of: (i) the last regularly scheduled pay day
during February of the calendar year beginning after the Participant’s
Termination of Employment; and (ii) the first regularly scheduled pay day
following the end of the six, (6) month period following the Participant’s
Termination of Employment. In no event shall the Payment Date pursuant to a
Termination Distribution Schedule for any Participant occur before the end of
the six (6) month period following the Participant’s Termination of Employment.
(2)    With respect to amounts deferred pursuant to Deferral Election Forms
submitted on or after November 1, 2013 and prior to December 15, 2015: (1) with
respect to distributions pursuant to an In-Service Distribution Schedule for a
Plan Year, the date specified by the Participant in accordance with the
procedures established by the Committee, and (2) with respect to distributions
pursuant to a Termination Distribution Schedule, the first regularly scheduled
pay day following the end of the six-month period following the Participant’s
Termination of Employment. In no event shall the Payment Date pursuant to a
Termination Distribution Schedule for any Participant occur before the end of
the six-month period following the Participant’s Termination of Employment.
(3)    With respect to amounts deferred pursuant to Deferral Election forms
submitted on and after December 15, 2015, the date specified by the Participant
in the Deferral Election Form in accordance with the procedures established by
the Committee, which shall be part of an Integrated Distribution Schedule and
shall be (1) a date certain, (2) the first regularly scheduled pay day following
the end of the six-month period following the Participant’s Termination of
Employment, (3) the first regularly scheduled pay day following the end of the
one year period following the Participant’s Termination of Employment, or (4)
the earlier or later of (A) a date certain and (B) the first regularly scheduled
pay day following the end of the six-month period following the Participant’s
Termination of Employment. In the event the Participant fails to designate a
Payment Date on the relevant election form, the default Payment Date shall be
the first regularly scheduled pay day following the end of the six-month period
following the Participant’s Termination of Employment.
(r)    “Plan” shall mean the Red Robin Gourmet Burgers, Inc. Deferred
Compensation Plan, as amended from time to time.
(s)    “Plan Year” shall mean the 12 consecutive month period beginning on
January 1. In the event the Company maintains an arrangement providing “fiscal
year compensation,” as defined under Code section 409A, for purposes of
submitting a Deferral Election Form under Section 3.1(b) with respect to such
fiscal year compensation, the term “Plan Year” shall refer to the Company’s
fiscal year.
(t)    “Salary” shall mean the Participant’s annual base salary paid by the
Company. Salary for purposes of the Plan shall be determined without regard to
any reduction (1) for any salary deferral contributions to a plan qualified
under Code sections 125 or 401(k) or (2) pursuant to any deferral election in
accordance with Article III of the Plan. A Participant’s Salary shall not
include his Bonus, nor shall it include any amounts payable as short-term
disability or any amounts payable during a Company-approved leave of absence. In
the discretion of the Committee, a Participant’s Deferral Election Form may
identify additional forms of compensation to be included in or excluded from the
Participant’s Salary.
(u)    “Termination Distribution Schedule” shall mean the distribution schedule
elected by a Participant, as part of a Deferral Election Form submitted prior to
December 15, 2015, which shall govern distribution following a Participant’s
Termination of Employment in accordance with Section 6.1.
(v)    “Termination of Employment” shall have the same meaning as the term
“separation from service” as set forth under Code section 409A.
(w)    “Unforeseeable Emergency” shall have the same meaning as set forth under
Code section 409A.
ARTICLE 2     -- ELIGIBILITY AND PARTICIPATION
2.1    Eligibility.
An employee shall be eligible to participate in the Plan as of the later of: (a)
the date on which the employee becomes an Eligible Employee, or (b) the date
established by the Committee as the Eligible Employee’s first date of
eligibility. An employee shall be eligible to participate only if the employee
is so notified, in writing, by the Committee or its designee of his or her
eligibility to participate and of the material terms of participation.
2.2    Participation.
An Eligible Employee shall become a Participant in the Plan by: (a) electing to
defer a portion of the Eligible Employee’s Salary and/or Bonus in accordance
with Section 3.1 hereof, and (b) completing a life insurance application (if so
required by the Committee).
ARTICLE 3     -- DEFERRAL ELECTIONS AND COMPANY CONTRIBUTIONS
3.1    Elections to Defer Salary and/or Bonus.
(a)    General Requirements. An Eligible Employee may elect to defer receipt of
his or her Salary and/or Bonus by filing a Deferral Election Form with the
Committee in accordance with this Section 3.1. Pursuant to such Deferral
Election Form, an Eligible Employee may elect to defer up to 75% of Salary and
up to 100% of Bonus, provided that the total amount deferred by a Participant
shall be limited in any calendar year, if necessary, to satisfy Social Security
Tax (including Medicare), income tax and employee benefit plan withholding
requirements. The minimum aggregate amount that may be deferred by an Eligible
Employee during a Plan Year is 5,000 (or such other amount as may be permitted
or required by the Committee). Such minimum may be satisfied by deferring Salary
and/or Bonus payable for services rendered for such Plan Year (even though such
Bonus may not be paid until the following Plan Year).
(b)    Salary Deferral Elections.
(1)    Except as otherwise provided in (2) below, a Participant may elect to
defer up to 75% of the Participant’s Salary, subject to the limitations set
forth in Section 3.1(a), by submitting a Deferral Election Form no later than
the end of the Plan Year immediately preceding the Plan Year for which the
election is to apply; provided that the Committee, or its designee, may require
a Participant to submit a Deferral Election Form at an earlier date. Any
election to defer Salary shall be irrevocable and shall apply only to the Salary
payable with respect to services performed during the Plan Year for which the
election is made.
(2)    Notwithstanding the foregoing, during the Participant’s initial year of
eligibility, a Participant may elect to defer up to 75% of the Participant’s
Salary by submitting a Deferral Election Form during the Participant’s Initial
Election Period, provided that such Deferral Election Form shall be irrevocable
and shall apply only to the Salary payable with respect to services performed
after the Deferral Election Form is submitted.
(c)    Bonus Deferral Elections.
(1)    Except as otherwise provided in (2) below, a Participant may elect to
defer any portion of the Participant’s Bonus, subject to the limitations set
forth in Section 3.1(a), by submitting a Deferral Election Form no later than
six (6) months preceding the end of the performance period to which the Bonus
relates; provided that the Committee, or its designee, may require a Participant
to submit a Deferral Election Form at an earlier date. Any election to defer the
Participant’s Bonus shall be irrevocable and shall apply only to the Bonus
payable with respect to services performed during the performance period for
which the election is made.
(2)    Notwithstanding the foregoing, during the Participant’s initial year of
eligibility, a Participant may elect to defer any portion of the Participant’s
Bonus by submitting a Deferral Election Form during the Participant’s Initial
Election Period, provided that the portion of any Bonus deferred shall be
prorated in accordance with Code section 409A. This Section 3.1(c)(2) shall
cease to exist and shall have no further force or effect on and after November
1, 2013.
(d)    Distribution Election.
(1)    A Participant’s Deferral Election Form submitted prior to December 15,
2015 may set forth either or both a Termination Distribution Schedule or an
In-Service Distribution Schedule with respect to the amounts deferred pursuant
to such Deferral Election Form, and any earnings thereon, subject to the
limitations described in Section 6.
(2)    A Participant’s Deferral Election Form submitted on or after December 15,
2015 may set forth an Integrated Distribution Schedule with respect to the
amounts deferred pursuant to such Deferral Election Form, and any earnings
thereon, subject to the limitations described in Section 6.
(e)    Manner of Deferral. A Participant’s Salary deferrals may be taken from
the Participant’s Salary ratably during the applicable Plan Year or in any other
manner determined by the Committee; provided that such Salary deferrals during
the Plan Year, in the aggregate, reflect the Participant’s Salary deferral
election in accordance with Code section 409A.
(f)    Hardship. In the event a Participant receives a hardship distribution (as
defined in Treasury Regulations section 1.401(k)-1(d)(3)) under the Company’s
401(k) plan, such Participant’s deferral election with respect to the Plan Year
during which such hardship distribution under the Company’s 401(k) plan occurs
shall be cancelled in accordance with Code section 409A. The Participant may
submit a new Deferral Election Form with respect to future Plan Years to the
extent permitted under this Section 3.
3.2    Company Contribution Amounts.
For each Plan Year, the Committee may, but is not required to, credit Company
Contribution Amounts to the Company Contribution Accounts of those Participants
designated by the Committee. The determination of whether, and in what
percentage or amount, Company Contribution Amounts should be awarded for any
given Plan Year shall be determined by the Committee. Any Company Contributions
Amounts awarded by the Committee for a Plan Year shall be distributed in
accordance with the same Termination Distribution Schedule, In-Service
Distribution Schedule, or Integrated Distribution Schedule elected by the
Participant for such Plan Year as if such Company Contribution Amounts were
Salary or Bonus deferred for such Plan Year.
3.3    Investment Elections.
(a)    A Participant shall designate the Investment Funds in which the
Participant’s Account shall be deemed to be invested for purposes of determining
the amount of earnings and losses to be credited to that Account. In making the
designation pursuant to this Section 3.3, the Participant may specify that all
or any percentage of a Participant’s Account shall be deemed to be invested in
one or more of Investment Funds provided under the Plan as communicated from
time to time by the Committee. A Participant may change investment allocations
in accordance with procedures established by the Committee. If a Participant
fails to elect an Investment Fund under this Section 3.3, the Participant shall
be deemed to have elected a money market type of investment fund.
(b)    The Committee shall select the Investment Funds made available to
Participants from time to time, in its sole and absolute discretion, from
commercially available investments. Participants shall have no ownership
interests in any investments or assets accumulated pursuant to this Plan.
ARTICLE 4     -- ACCOUNTS
4.1    Deferral Account.
The Committee shall establish and maintain a Deferral Account for each
Participant. Each Participant’s Deferral Account shall be further divided into
separate subaccounts (“Deferral Fund Subaccounts”), each of which corresponds to
an Investment Fund elected by the Participant pursuant to Section 3.3(a). A
Participant’s Deferral Account shall be credited from time to time to reflect a
Participant’s deferrals of Salary and. Bonus, if any, as well as to reflect any
deemed earnings and losses.
4.2    Company Contribution Account.
The Committee shall establish and maintain a Company Contribution Account for
each Participant. Each Participant’s Company Contribution Account shall be
further divided into separate Subaccounts (“Company Fund Subaccounts”), each of
which corresponds to an Investment Fund elected by the Participant pursuant to
Section 3.3(a). A Participant’s Company Contribution Account shall be credited
from time to time to reflect any Company Contribution Amounts as well as to
reflect any deemed earnings and losses.
ARTICLE 5     -- VESTING
Subject to Section 6.7, a Participant’s Deferral Account shall be 100% vested at
all times. Company Contribution Amounts shall vest in accordance with the
resolutions of the Committee at the time such Company Contribution Amounts are
so awarded pursuant to Section 3.2.
ARTICLE 6     -- DISTRIBUTIONS
6.1    Distribution Pursuant to Termination Distribution Schedule.
(a)    With respect to amounts deferred pursuant to deferral election forms
submitted prior to November 1, 2013, in the case of a Participant who incurs a
Termination of Employment and has an Account balance of more than $50,000 at the
time of such Termination of Employment, the Participant’s vested Account shall
be paid to the Participant in substantially equal annual installments over 10
years commencing on the Participant’s Payment Date, unless the Participant has
properly submitted a Termination Distribution Schedule pursuant to Section
3.1(d)(1). A Participant’s Termination Distribution Schedule in accordance with
this Section 6.1(a) may provide for one of the following distribution
alternatives:
(3)    A lump sum distribution on the Participant’s Payment Date, or
(4)    Substantially equal annual installments over 5, 10, or 15 years, as
elected by the Participant, beginning on the Participants Payment Date.
A Participant may modify the Participant’s Termination Distribution Schedule in
accordance with Section 6.3(a) below.
(b)    With respect to amounts deferred pursuant to Deferral Election Forms
submitted on or after November 1, 2013 and prior to December 15, 2015, in the
case of a Participant who incurs a Termination of Employment and has an Account
balance of more than $50,000 at the time of such Termination of Employment, the
Participant’s vested Account shall be paid to the Participant in a lump sum on
the Participant's Payment Date, unless the Participant has properly submitted a
Termination Distribution Schedule pursuant to Section 3.1(d)(1). A Participant’s
Termination Distribution Schedule in accordance with this Section 6.1(b) may
provide for one of the following distribution alternatives:
(1)    A lump sum distribution on the Participant’s Payment Date, or
(2)    Substantially equal annual installments over a period of up to 15 years,
as elected by the Participant, beginning on the Participants Payment Date.
A Participant may modify the Participant’s Termination Distribution Schedule in
accordance with Section 6.3(a) below.
(c)    With respect to amounts deferred pursuant to Deferral Election Forms
submitted on or prior to December 15, 2015, in the case of a Participant who
incurs a Termination of Employment and has an Account balance of $50,000 or
less, the vested Account shall be paid to the Participant in a lump sum
distribution on the Participant’s Payment Date.
6.2    Distribution Pursuant to In-Service Distribution Schedule.
A Participant may, for Deferral Election forms submitted prior to December 15,
2015, elect to receive a distribution while still employed by submitting an
In-Service Distribution Schedule pursuant to Section 3.1(d)(1). Payments
pursuant to a Participant’s In-Service Distribution Schedule with respect to
amounts deferred in a given Plan Year shall not be distributed earlier than two
(2) years from the last day of the Plan Year for which the deferrals are made.
In the case of a Participant with an Account balance of $25,000 or less as of
the applicable Payment Date, distribution on the Payment Date shall be in the
form of a lump sum payment. In the case of a Participant with an Account balance
of more than $25,000 as of the applicable Payment Date, an In-Service
Distribution Schedule may provide for payment in the form of a lump sum or
annual installments payable over a period of two (2) to five (5) years beginning
on Participant’s Payment Date. A Participant’s In-Service Distribution Schedule
shall apply to the Salary and/or Bonus deferred for the Plan Year specified by
the Participant on his or her Deferral Election Form, and the earnings and
losses credited thereto until the Payment Date, provided that the Participant
has not yet incurred a Termination of Employment. In the event a Participant
incurs a Termination of Employment prior to the completion of any or all
payments under the In-Service Distribution Schedule, the Participant’s
In-Service Distribution Schedule shall be void and the Participant’s Account
shall be distributed in accordance with Section 6.1 above. Notwithstanding the
foregoing, effective with respect to amounts deferred pursuant to Deferral
Election Forms submitted on or after November 1, 2013 and prior to December 15,
2015: (1) payments pursuant to a Participant’s In-Service Distribution Schedule
with respect to amounts deferred in a given Plan Year shall not be distributed
earlier than one year from the last day of the Plan Year for which the deferrals
are made, and; (2) in the case of a Participant with an Account balance of more
than $25,000 as of the applicable Payment Date, an In-Service Distribution
Schedule may provide for payment in the form of a lump sum or annual
installments payable over a period of up to 15 years.
6.3    Distribution Pursuant to an Integrated Distribution Schedule.
For Deferral Election Forms submitted on and after December 15, 2015, a
Participant may elect to receive a distribution by submitting an Integrated
Distribution Schedule pursuant to Section 3.1(d)(2). In the case of a
Participant with an Account balance of $25,000 or less as of the applicable
Payment Date, distribution on the Payment Date shall be in the form of a lump
sum payment. In the case of a Participant with an Account balance of more than
$25,000 as of the applicable Payment Date, an Integrated Distribution Schedule
may provide for payment in the form of a lump sum or annual installments payable
over a period of up to 15 years beginning on the Participant’s Payment Date. A
Participant’s Integrated Distribution Schedule shall apply to the Salary and/or
Bonus deferred for the Plan Year specified by the Participant on his or her
Deferral Election Form, and the earnings and losses credited thereto. In the
event the Participant fails to elect an Integrated Distribution Schedule
pursuant to Section 3.1(d)(2), distribution shall be made in a lump sum on the
default Payment Date set forth in Section 1.1(a)(q)(3) (which is the first
regularly scheduled pay day following the end of the six-month period following
the Participant’s Termination of Employment).
6.4    Permitted Modifications.
(a)    A Participant may modify a previously submitted Termination Distribution
Schedule provided that: (i) such modification shall not take effect until at
least twelve (12) months after the date on which such modification is made; and
(ii) the Payment Date under such revised Termination Distribution Schedule is
deferred at least 5 years from the date such payment was previously scheduled.
(b)    A Participant may modify a previously submitted In-Service Distribution
Schedule provided that: (i) such modification shall not take effect until at
least twelve (12) months after the date on which such modification is made, (ii)
the Payment Date under such modification is deferred at least 5 years from the
previously scheduled Payment Date; and (iii) such modification shall be
submitted not less than twelve (12) months before the Payment Date.
(c)    For purposes of modifying a previously submitted In-Service or
Termination Distribution Schedule, a series of installment payments shall be
treated as a single payment to be made on the scheduled Payment Date of the
first installment.
(d)    To the extent permitted by the Committee or its designee, in addition to
the permitted modifications described in (a) or (b) above, a Participant may
modify a previously submitted In-Service or Termination Distribution Schedule
pursuant to a special payment election (as described under Code section 409A)
provided that any such modification is submitted prior to 2009.
(e)    A Participant may modify a previously submitted Integrated Distribution
Schedule provided that: (i) such modification shall not take effect until at
least twelve (12) months after the date on which such modification is made, (ii)
the Payment Date under such modification is deferred at least 5 years from the
previously scheduled Payment Date; and (iii) such modification shall be
submitted not less than twelve (12) months before the Payment Date. For purposes
of modifying a previously submitted Integrated Distribution Schedule, a series
of installment payments shall be treated as a single payment to be made on the
scheduled Payment Date of the first installment.
6.5    Distributions Upon an Unforeseeable Emergency.
(a)    Upon written request, a Participant may, with Committee approval, be
granted an early withdrawal in the event of an Unforeseeable Emergency. In such
event, the Participant shall receive a partial or full payment of the
Participant’s vested Account in accordance with subsection 6.5(b) hereof.
(b)    The Committee shall approve a payment under this Section 6.5 only to the
extent reasonably needed to satisfy the emergency and may not approve any
payment made to the extent such emergency is or may be relieved: (1) through
reimbursement or compensation by insurance or otherwise; (2) by liquidation of
the Participant’s assets to the extent that the liquidation of such assets would
not itself cause severe financial hardship, or (3) by cessation of deferrals of
Salary and/or Bonus under the Plan.
(c)    Distribution pursuant to this Section 6.5 of less than the Participant’s
entire vested Account balance shall be made pro rata from the Participant’s
Deferral and Company Fund Subaccounts according to the balances in such
subaccounts. Subject to the foregoing, payment of any amount with respect to
which a Participant has filed a request under this Section 6.5 shall be made
within ninety (90) days after approval of such request by the Committee.
6.6    Death.
In the event of the death of the Participant, such Participant’s Account shall
be paid to the Participant’s Beneficiary in a lump sum within ninety (90) days
following the death of the Participant
6.7    Inability to Locate Participant.
In the event that the Committee is unable to locate a Participant or Beneficiary
within two (2) years following the required Payment Date, the amount allocated
to the Participant’s Account shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary is later located, such benefit shall be reinstated
without interest or earnings and distributed within ninety (90) days.
ARTICLE 7     -- ADMINISTRATION
7.1    Committee.
A Committee shall be appointed by, and serve at the pleasure of, the Board. The
number of members comprising the Committee shall be determined by the Board
which may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the Board.
The Board may remove any member by delivering a certified copy of its resolution
of removal to such member. Vacancies in the membership of the Committee shall be
filled promptly by the Board.
7.2    Committee Action.
The Committee shall act at meetings by affirmative vote of a majority of its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if, prior to such action, a written consent to the action is signed by
all members of the Committee. A member of the Committee shall not vote or act
upon any matter that relates solely to himself or herself as a Participant. The
chair or any other member or members of the Committee designated by the chair
may execute any certificate or other written direction on behalf of the
Committee.
7.3    Powers and Duties of the Committee.
The Committee shall be charged with the general administration of the Plan,
shall have all powers necessary, and shall have full discretion to accomplish
its purposes, including, but not by way of limitation, the following;
(f)    To select Investment Funds in accordance with Section 3.3(b) hereof;
(g)    To construe and interpret the terms and provisions of this Plan, and to
make all factual determinations relevant to the Plan;
(h)    To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(i)    To maintain all records that may be necessary for the administration of
the Plan;
(j)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
(k)    To make and publish such rules and procedures for the administration of
the Plan as are not inconsistent with the terms hereof;
(l)    To appoint a plan administrator or any other agent, and to delegate to
such administrator or agent such powers and duties in connection with the
administration of the Plan as the Committee may from time to time prescribe; and
(m)    To take all actions set forth in this Plan document.
7.4    Construction and Interpretation.
The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary.
7.5    Compensation, Expenses and Indemnity.
(a)    The members of the Committee shall serve without compensation for their
services hereunder.
(b)    The Committee is authorized at the expense of the Company to employ such
legal counsel and other agents as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.
(c)    To the extent permitted by applicable law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board, and any
delegate of the Committee who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.
7.6    Disputes.
(a)    A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Committee, setting forth his or
her claim.
(b)    Upon receipt of a claim, the Committee shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Committee may, however, extend the reply
period for an additional ninety (90) days for special circumstances.
If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (l) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of the Plan on which such denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (4) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (5) the time
limits for requesting a review under subsection (c).
(c)    Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may make a request in writing for review
of the determination of the Committee. Such request must be addressed to the
Committee. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such sixty (60) day period, he or she shall be barred and stopped
from challenging the Committee’s determination.
(d)    Within sixty (60) days after the Committee’s receipt of a request for
review, the Committee shall review the request after considering all materials
presented by the Claimant. The Committee will inform the Claimant in writing, in
a manner calculated to be understood by the Claimant, of its decision setting
forth the specific reasons for the decision and containing specific references
to the pertinent provisions of the Plan on which the decision is based. If
special circumstances require that the sixty (60) day time period be extended,
the Committee will so notify the Claimant and will render the decision as soon
as possible, but no later than 120 days after receipt of the request for review.
ARTICLE 8     --MISCELLANEOUS
8.1    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company or any insurance contracts or policies described in
Section 8.2 below (or, if applicable, any assets of a trust intended to
accumulate assets under the Plan). Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company, which
shall be subject to the claims of the Company’s general creditors. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise of the Company to pay money in the future, and the rights of the
Participants and Beneficiaries shall be no greater than those of unsecured
general creditors. It is the intention of the Company that the Plan be unfunded
for purposes of the Code and for purposes of Title I of ERISA.
8.2    Insurance Contracts or Policies.
Amounts payable hereunder may be provided through insurance contracts or
policies, the premiums for which are paid by the Company from its general
assets, and which contracts or policies are issued by an insurance company or
similar organization. In order to become a Participant under the Plan, a
Participant may be required to complete such insurance application forms and
insurance application worksheets and to undergo such medical examinations as
requested by the Committee in connection with the acquisition of any such
insurance contract, or policy.
8.3    No Guarantee of Benefits.
Nothing contained in this Plan shall constitute a guaranty by the Company or any
other entity that the assets of the Company will be sufficient to pay any
benefit hereunder.
8.4    Restriction Against Assignment.
The Committee shall direct payment of all amounts payable hereunder only to the
person or persons designated by the Plan and not to any other person. No part of
a Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any
Participant, Beneficiary or successor in interest have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
8.5    Withholding.
There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant or Beneficiary all taxes which are
required to be withheld by a Company. The Company shall have the right to reduce
any payment (or compensation), and the Committee shall have the right to direct
reduction of any payment (or compensation), by the amount of cash sufficient to
provide the amount of said taxes.
8.6    Notice of Address.
Each individual entitled to a benefit under the Plan must file with the
Committee, in writing, his or her post office address and each change of post
office address which occurs between the date of his or her termination of
employment with the Company and the date he or she ceases to be a Participant.
Any communication, statement or notice addressed to such individual at his or
her latest reported office address will be binding upon him or her for all
purposes of the Plan and neither the Committee nor the Company shall be obliged
to search for or ascertain his or her whereabouts.
8.7    Notices.
Any notice required or permitted to be given hereunder to a Participant or
Beneficiary will be properly given if delivered or mailed, postage prepaid, to
the Participant or Beneficiary at his or her last post office address as shown
on the Company’s records. Any notice to the Committee or the Company shall be
properly given or filed upon receipt by the Committee or the Company at such
address as may be specified from time to time by the Committee.
8.8    Amendment, Modification, Suspension or Termination.
The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts.
8.9    Governing Law.
This Plan shall be construed, governed and administered in accordance with
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, and, to the extent not preempted by applicable federal law, the laws of
the State of Colorado, notwithstanding the conflict of laws rules applicable
therein.
8.10    Receipt or Release.
Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall to the extent thereof, be in full satisfaction
of all claims arising under, or with respect to, the Plan against the Committee
and the Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.
8.11    Payments on Behalf of Persons Under Incapacity.
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.
8.12    Limitation of Rights and Employment Relationship.
Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or any Affiliate except as provided in
the Plan; and in no event shall the terms of employment of any employee or
Participant he modified or in any way be affected by the provisions of the Plan.
8.13    Headings.
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof
IN WITNESS WHEREOF, Red Robin has caused the Plan to be executed on this 15th
day of December, 2015.
RED ROBIN GOURMET BURGERS, INC.



By:    /s/ Stuart B. Brown    

Name: Stuart B. Brown    

Title: SVP & Chief Financial Officer    


